Tbe court is of tbe -opinion that tbe judgment of tbe trial court overruling tbe motion of plaintiff in error to set aside tbe attachment issued in tbe. above case' should be affirmed..
■Tbe action is a civil action upon an account for tbe recovery of money, and tbe attachment was issued upon the ground "that tbe defendant is a non-resident of tbe state of "Ohio. . We think the action as brought is within Section 5521, Revised Státutes.
It is further claimed that the motion to set aside the attachment should have been granted for the reason that the defendant is sued as “M. S. Daniels,” without stating in the verification of the petition that the plaintiff could not discover the true name of tbe defendant and that tbe summons did not contain *117the words “real name unknown.” It is apparent that’plaintiff in error wás known to defendant in error in all his dealings as “M. S. Daniels,” and so far as defendant in error is'concerned the true name was as stated and his real name was-not unknown to defendant in error. A name is a word to designate a person or thing; a man’s name; is the designation by which lie is distinctly known in the community (21st Encyclopedia, 305). It is the designation by which any individual is known, and in this ease the defendant named “M. S. Daniels” is the same person intended to be sued and is sued, although his Christian name is “Morris.” If initials have been commonly used by any individual in the transaction of his business affairs, and he has been commonly designated by such for his Christian and middle names, and they plainly indicate .who is meant thereby, we see no reason why such individuals should not be so known. In this case the one who seeks to set aside the attachment is clearly the same person sued as “M. S. Daniels.”
While Section 5010, Revised Statutes, provides that parties to a written instrument by initial letter may be so designated in an action thereon, yet this section would not preclude the bringing of other actions against a defendant by-using the initial letters of his Christian and middle names. To the plaintiff in this case the defendant’s real name was not unknown, but his name was “M. S. Daniels.”
We think the property attached is sufficiently described in the sheriff’s return. The case of Green v. Coit, 81 O. S., 280, 285; we do not think is-applicable to,the case at bar; that case related to an attachment upon real ¿state and the return did not show the property attached. In the present case the return discloses that forty car loads of staves were attached, appraised and taken into possession by the sheriff of this county, who now holds the same, and they are the identical staves attached and no others, and their identity is always fixed.
For the same reason as .above we think the attached property is sufficiently described in the service by publication. This sets forth that an attachment was issued and levied on personal property belonging to the defendant. Under- Section 5047, Revised Statutes, providing how publication shall be made in suits *118in attachment, we do not think it was necessary* to give a description of the attached property, but if so, a notice to the defendant that personal property belonging to him has -been attached, the kind of personal property can be readily ascertained by him by referring to the sheriff’s return, said property being in the possession of the sheriff.
We think the return of the order of attachment is sufficient, both as to the date thereof as well as that the appraisers were disinterested freeholders. For the above reasons the judgment of the court below will be affirmed.